DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 05/04/2021 are acknowledged and have been considered. 
	Regarding the objections to the drawings and the specification, the amendments to the specification filed 05/04/2021 are acknowledged and have been considered. Accordingly, the objection to the drawings and the objection to the specification are withdrawn. 
	Regarding the objections to the claims, the amendments to claims 1, 7, and 17 are acknowledged and have been considered. Accordingly, the objection to claims 1, 7, and 17 are withdrawn. 

Status of Claims
	Claims 1-20 were previously pending in the application. 
	As of the amendments filed 05/04/2021, claims 1, 7, and 17 are amended. No claims are canceled or newly added. 
	Claims 1-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolkowsky (US 2010/0041949 A1, hereinafter "Tolkowsky").
	Regarding claim 1, Tolkowsky discloses: 
A surgical system ("image guided surgery system" Tolkowsky: [0027], {via Buurman US 5902239 incorporated by reference}) comprising:
an electromagnetic (EM) tracking system ("tracking subsystem that employs electromagnetic sensing to capture in real-time position data indicative of the position of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}) including a EM field generator configured to generate an EM field about a surgical site ("one or more out-of-body transmitters, receivers, antennae, detectors, field generators, processors, or any combination thereof, interacting with these location sensor(s) to derive location information" Tolkowsky: [0246]);
a surgical tool including an ultrasound sensor and an EM sensor ("The terms ‘tool,’ ‘probe,’ ‘medical tool,’ and ‘medical probe’ all refer to any tool or probe that may be inserted into a body lumen. It may be any type of a diagnostic or therapeutic or other functional tool including, but not limited to, ... a a probe comprising a location sensor, a tissue characterization probe, ... an ultrasound ablation tool, ... a brachytherapy tool, ... a tool for delivering/placing/removing a balloon, a sensor, ... a surgical tool, ... an imaging tool, or any combination thereof" Tolkowsky: [0241]);
a display device ("a display" Tolkowsky: [0102]); and
a computing device including a processor ("computed and performed by software running on a processor" Tolkowsky: [0269]) and a memory storing instructions ("software that runs on the computerized unit" Tolkowsky: [0256]) which, when executed by the processor, cause the computing device to:
receive first image data of the surgical site ("Acquiring images from one or more sources. Typically, but not always, the images are pre-procedure." Tolkowsky: [0089]);
identify a structure in the first image data ("FIGS. 1A-B are schematic illustrations of tree-like luminal structures designated for imaging with a pre-procedure imaging device" Tolkowsky: [0234]);
identify a target in the first image data ("a target lesion situated in the periphery of the lungs" Tolkowsky: [0271]);
generate a three-dimensional (3D) model of the surgical site based on the first image data and the identified structure and target ("virtual endoscopy image of the lumen or tree-like tract from three-dimensional imaging data" Tolkowsky: [0264]);
determine a pathway to the target ("an endobronchial path leading towards or to the emphysematous regions, and possibly to specific bullae within the region, is identified" Tolkowsky: [0381]);
cause the display device to display the pathway to the target ("the path is marked or highlighted, manually by the physician or automatically by software, on the images" Tolkowsky: [0381]);
determine a position of the surgical tool within the surgical site based on tracking data received from the EM tracking system ("tracking subsystem that employs electromagnetic sensing to capture in real-time position data indicative of the position of the surgical instrument" Tolkowsky: [0031], {via Verard et 
register the 3D model to the surgical site ("Registering the images to the current position of the patient's body via a “tree-to-tree” registration process" Tolkowsky: [0091]);
receive second image data ("a second imaging device configured to acquire an image of a region within the portion, while the second imaging device is disposed at a location within the portion" Tolkowsky: [0125]) from the ultrasound sensor ("second imaging device includes an intraluminal imaging device selected from the group consisting of: an intraluminal ultrasound probe" Tolkowsky: [0145]);
generate a 3D volume rendering of the target ("operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}); and
cause the display device to display the 3D volume rendering ("a display which is operable to display the volumetric perspective image of the patient" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}).
	Regarding claim 2, Tolkowsky discloses: 
The system according to claim 1, wherein the surgical tool further includes an expandable balloon ("upon arriving at a desired location, the distal tip of sheath 1 is further securable to the tissue adjacent to it so that its location is generally fixed, by means of one or more inflatable (and subsequently deflatable) balloons that are inserted though one or more of channels" Tolkowsky: [0337]).
Regarding claim 3, Tolkowsky discloses: 
The system according to claim 1, wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display guidance for positioning the surgical 
Regarding claim 4, Tolkowsky discloses: 
The system according to claim 1, wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display guidance for moving the surgical tool relative to the target while the ultrasound sensor captures the second image data ("ultrasound guidance during medical procedures, wherein the location of a surgical tool, therapeutic radiation field or a diagnostic energy field is related to the coordinate system of an intra-operative 2D and/or 3D ultrasound imaging system" Tolkowsky: [0017], {via Gronningsaeter et al. US 6019724 incorporated by reference}).
Regarding claim 7, Tolkowsky discloses: 
The system according to claim 1, wherein the instructions, when executed by the processor, further cause the computing device to process the second image data to remove artifacts from the second image data ("algorithms that filter out or neutralize the effect of undesirable probe motion are applied" Tolkowsky: [0268])
Regarding claim 8, Tolkowsky discloses: 
The system according to claim 1, wherein the 3D volume rendering is generated based on at least a portion of the second image data and the determined position of the surgical tool ("operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}).
Regarding claim 12, Tolkowsky discloses: 
The system according to claim 1, wherein the structure ("performing medical procedures in tree-like luminal structures within a subject's body" Tolkowsky: [0088]) includes one or more of a bronchial tree ("FIG. 1A relates to the tracheobronchial tree" Tolkowsky: [0261], Fig. 1A), a vascular tree ("Intra-Vascular Ultrasound (IVUS)" Tolkowsky: [0242]), a lymphatic tree, a lesion ("diagnosing a lesion of the 
Regarding claim 17, Tolkowsky discloses: 
A surgical system ("image guided surgery system" Tolkowsky: [0027], {via Buurman US 5902239 incorporated by reference}) comprising:
an electromagnetic (EM) tracking system ("tracking subsystem that employs electromagnetic sensing to capture in real-time position data indicative of the position of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}) including a EM field generator configured to generate an EM field about a surgical site ("one or more out-of-body transmitters, receivers, antennae, detectors, field generators, processors, or any combination thereof, interacting with these location sensor(s) to derive location information" Tolkowsky: [0246]);
a surgical tool including an ultrasound sensor and an EM sensor ("The terms ‘tool,’ ‘probe,’ ‘medical tool,’ and ‘medical probe’ all refer to any tool or probe that may be inserted into a body lumen. It may be any type of a diagnostic or therapeutic or other functional tool including, but not limited to, ... a navigational probe, a localization probe, a probe comprising a location sensor, a tissue characterization probe, ... an ultrasound ablation tool, ... a brachytherapy tool, ... a tool for delivering/placing/removing a balloon, a sensor, ... a surgical tool, ... an imaging tool, or any combination thereof" Tolkowsky: [0241]); and
a computing device including a processor ("computed and performed by software running on a processor" Tolkowsky: [0269]) and a memory storing instructions ("software that runs on the computerized unit" Tolkowsky: [0256]) which, when executed by the processor, cause the computing device to:

generate a three-dimensional (3D) model of the surgical site based on an identified target in the image data ("virtual endoscopy image of the lumen or tree-like tract from three-dimensional imaging data" Tolkowsky: [0264]);
determine a pathway to the target ("an endobronchial path leading towards or to the emphysematous regions, and possibly to specific bullae within the region, is identified" Tolkowsky: [0381]);
determine a position of the surgical tool within the surgical site ("tracking subsystem that employs electromagnetic sensing to capture in real-time position data indicative of the position of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}) based on a determined position of the EM sensor within the EM field ("receiver inside the probe includes sensors of the three components of the transmitted field" Tolkowsky: [0009], {via Gilboa et al. US 6593884 incorporated by reference});
receive second image data ("a second imaging device configured to acquire an image of a region within the portion, while the second imaging device is disposed at a location within the portion" Tolkowsky: [0125]) from the ultrasound sensor ("second imaging device includes an intraluminal imaging device selected from the group consisting of: an intraluminal ultrasound probe" Tolkowsky: [0145]); and
generate a 3D volume rendering of the target based on the second image data ("operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}).
Regarding claim 19, Tolkowsky discloses: 
A method for generating visual guidance for a surgical procedure ("methods for performing medical procedures" Tolkowsky: Title), comprising:

generating a three-dimensional (3D) model of the surgical site ("virtual endoscopy image of the lumen or tree-like tract from three-dimensional imaging data" Tolkowsky: [0264]);
determining a pathway to a target identified in the first image data ("an endobronchial path leading towards or to the emphysematous regions, and possibly to specific bullae within the region, is identified" Tolkowsky: [0381]);
displaying the pathway to the target on a display ("the path is marked or highlighted, manually by the physician or automatically by software, on the images" Tolkowsky: [0381]);
determining a position ("tracking subsystem that employs electromagnetic sensing to capture in real-time position data indicative of the position of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}) of an electromagnetic (EM) sensor within an EM field generated about the surgical site ("receiver inside the probe includes sensors of the three components of the transmitted field" Tolkowsky: [0009], {via Gilboa et al. US 6593884 incorporated by reference});
receiving second image data ("a second imaging device configured to acquire an image of a region within the portion, while the second imaging device is disposed at a location within the portion" Tolkowsky: [0125]) of the target from an ultrasound sensor ("second imaging device includes an intraluminal imaging device selected from the group consisting of: an intraluminal ultrasound probe" Tolkowsky: [0145]); and
generating a 3D volume rendering of the target based on the second image data ("operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Harder et al. (US 8625869 B2, hereinafter "Harder").
Regarding claims 5-6, Tolkowsky discloses: 
The system according to claim 1, as described above. 
Regarding claims 5-6, Tolkowsky remains silent on: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D model showing regions of the surgical site for which second image data has been received with a first characteristic,
and regions of the surgical site for which second image data has not been received with a second characteristic;
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the first image data showing regions of the surgical site for which second image data has been received with a first characteristic,
and regions of the surgical site for which second image data has not been received with a second characteristic.
However, in a similar invention in the same field of endeavor, Harder teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D model showing regions of the surgical site for which second image data has been received with a first characteristic ("the user may choose to magnify the local image and select the desired zoom factor, or to select any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9),
and regions of the surgical site for which second image data has not been received with a second characteristic ("any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9);
local image and select the desired zoom factor, or to select any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9),
and regions of the surgical site for which second image data has not been received with a second characteristic ("any other type of visual enhancement effects (e.g., color inversion, image refinement, etc.)" Harder: Col. 9).
	In Harder’s invention, "background image may serve to provide the contextual information or global overview of the structure of interest, while the local image serves to enhance the visualization of a local ROI associated with the structure of interest" (Harder: Col. 9). "Various layouts of the local and background images in the composite image may be implemented" (Harder: Col. 9).
	Relating to the present application, the background image represents the first image data, or the 3D model based on the first image data, and the local image represents the second image data. Based on this, it would be possible to provide a first characteristic (visual enhancement effect) to the local image (regions of the surgical site for which second image data has been received), and to provide a second characteristic (any other type of visual enhancement effect) to the background image (regions of the surgical site for which second image data has not been received). 
	Furthermore, Harder teaches that the image data may be either two-dimensional (representing the first image data) or three-dimensional (representing the 3D model), thus teaching the limitations of both claims 5 and 6. Harder discloses this information in Cols. 3-4: 
"data from any type of imaging modality including but not limited to X-Ray radiographs, MRI, CT, PET (positron emission tomography), PET-CT, 3D ultrasound images or the like may also be used in various embodiments of the invention" (Harder: Col. 3);
"term "image" refers to multi-dimensional data composed of discrete image elements (e.g., pixels for 2D images and voxels for 3D images). The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art" (Harder: Cols. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the visualization of medical image data with localized enhancement as taught by Harder. One of ordinary skill in the art would have been motivated to make this modification because "[by] providing both the visually enhanced and contextual information in a single composite image, the present framework advantageously provides an intuitive means to improve the efficiency and accuracy of visual inspection" (Harder: Col. 10). 

Claims 9-10, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Gronningsaeter et al. (US 6019724 A, hereinafter "Gronningsaeter").
Regarding claims 9-10, 15-16, 18, and 20, Tolkowsky discloses: 
The system according to claim 1, as described above, 
the system according to claim 17, as described above, 
and the method according to claim 19, as described above. 
Regarding claims 9-10, 15-16, 18, and 20, Tolkowsky remains silent on: 

wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering to the first image data; 
wherein the instructions, when executed by the processor, further cause the computing device to update the registration of the 3D model to the surgical site based on the registration of the 3D volume rendering to the 3D model;
wherein the instructions, when executed by the processor, further cause the computing device to update the 3D model based on the second image data;
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering of the target to the 3D model of the surgical site;
further comprising registering the 3D volume rendering of the target to the 3D model of the surgical site.
However, in a similar invention in the same field of endeavor, Gronningsaeter teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering to the 3D model ("One can correlate an in on-site ultrasound 3D image with a 3D data set from a previously acquired image data base and make these coordinate sets coincide with each other as well as coincide with the tool position coordinate system" Gronningsaeter: Col. 5);
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering to the first image data ("FIG. 16 illustrates how a secondary 2D/3D image (including all pre-operative and/or intra-operative medical imaging modalities such as: a high resolution ultrasonic 2D/3D image, a magnetic resonance 2D/3D image, a computer tomographic 2D/3D image, a X-ray image, an arteriogram and/or a video image) is related to the ultrasound acquisitions" Gronningsaeter: Col. 6, Fig. 16); 

wherein the instructions, when executed by the processor, further cause the computing device to update the 3D model based on the second image data ("by making the affected measurements transparent in a visualization of a 3 dimensional scene" Gronningsaeter: Col. 8; "visualization can be mixed with either 2D images or 3D visualizations based on the secondary image" Gronningsaeter: Col. 10);
wherein the instructions, when executed by the processor, further cause the computing device to register the 3D volume rendering of the target to the 3D model of the surgical site ("One can correlate an in on-site ultrasound 3D image with a 3D data set from a previously acquired image data base and make these coordinate sets coincide with each other as well as coincide with the tool position coordinate system" Gronningsaeter: Col. 5);
further comprising registering the 3D volume rendering of the target to the 3D model of the surgical site ("One can correlate an in on-site ultrasound 3D image with a 3D data set from a previously acquired image data base and make these coordinate sets coincide with each other as well as coincide with the tool position coordinate system" Gronningsaeter: Col. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method for ultrasound guidance during clinical procedures as taught by Gronningsaeter. One of ordinary skill in the art would have been . 

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Verard et al. (US 6892090 B2, hereinafter "Verard").
Regarding claims 11 and 13-14, Tolkowsky discloses: 
The system according to claim 1, as described above. 
Regarding claims 11 and 13-14, Tolkowsky remains silent on: 
wherein the instructions, when executed by the processor, further cause the computing device to update the 3D volume rendering based on the identified structure;
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display the updated 3D volume rendering;
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display an individual slice image of the 3D volume rendering.
However, in a similar invention in the same field of endeavor, Verard teaches: 
wherein the instructions, when executed by the processor, further cause the computing device to update the 3D volume rendering based on the identified structure ("volumetric perspective image may then be updated by manipulating 38 the rendered image data 36 based on the position of the surgical instrument 12" Verard: Col. 4);
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display the updated 3D volume rendering ("manipulated volumetric perspective image is displayed 40 on a display device 18 associated with the data processor 16" Verard: Col. 4);
wherein the instructions, when executed by the processor, further cause the computing device to cause the display device to display an individual slice image of the 3D volume rendering ("known image 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices and methods for performing medical procedures in tree-like luminal structures disclosed by Tolkowsky, by including the method and apparatus for virtual endoscopy as taught by Verard. One of ordinary skill in the art would have been motivated to make this modification because the surgical instrument navigation system 10 of the present invention is able, for example, to visually simulate a virtual volumetric scene of an internal cavity from the point of view of the surgical instrument 12 residing in the cavity without the use of an endoscope" (Verard: Col. 4). 

Response to Arguments
	Applicant submits that the Office has failed to establish a prima facie case of anticipation under 35 U.S.C. 102(a)(1) at least because the Office has failed to identify each and every element as set forth in independent claim 1 in Tolkowsky in as complete detail as is contained in independent claim 1. 

In response, Examiner respectfully submits that Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. Examiner respectfully submits that Tolkowsky discloses each and every element as set forth in independent claim 1. Each of Applicant’s arguments will be addressed individually below. 

	Specifically, Applicant submits that the Office has failed to identify within Tolkowsky, in as complete detail as is contained in independent claim 1, at least "receive first image data of the surgical site; identify a structure in the first image data; identify a target in the first image data; generate a three- dimensional (3D) model of the surgical site based on the first image data and the identified structure and target" and "receive second image data from the ultrasound sensor; generate a 3D volume rendering of the target; and cause the display device to display the 3D volume rendering," as recited in independent claim 1. 

Acquiring images from one or more sources. Typically, but not always, the images are pre-procedure." Tolkowsky: [0089]); identify a structure in the first image data ("FIGS. 1A-B are schematic illustrations of tree-like luminal structures designated for imaging with a pre-procedure imaging device" Tolkowsky: [0234]); identify a target in the first image data ("a target lesion situated in the periphery of the lungs" Tolkowsky: [0271]); generate a three- dimensional (3D) model of the surgical site based on the first image data and the identified structure and target" ("virtual endoscopy image of the lumen or tree-like tract from three-dimensional imaging data" Tolkowsky: [0264]) and "receive second image data from the ultrasound sensor ("a second imaging device configured to acquire an image of a region within the portion, while the second imaging device is disposed at a location within the portion" Tolkowsky: [0125]; "second imaging device includes an intraluminal imaging device selected from the group consisting of: an intraluminal ultrasound probe" Tolkowsky: [0145]); generate a 3D volume rendering of the target ("operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}); and cause the display device to display the 3D volume rendering," ("a display which is operable to display the volumetric perspective image of the patient" Tolkowsky: [0031], {via Verard et al. US 6892090 incorporated by reference}) as recited in independent claim 1. Thus, Tolkowsky discloses each of the limitations listed by Applicant in the remarks. 

	Applicant submits that the portions of Tolkowsky (as quoted in the remarks) fail to disclose generating two 3D models; namely, "a three-dimensional (3D) model of the surgical site based on the first image data and the identified structure and target" and "a 3D volume rendering of the target," as recited in independent claim 1. 
	Applicant submits that Tolkowsky discloses displaying two images, and with reference to Verard, a single volumetric perspective image. Applicant further submits 

	In response, Examiner respectfully submits that Tolkowsky does in fact disclose the above limitations requiring "a three-dimensional (3D) model of the surgical site based on the first image data and the identified structure and target" and "a 3D volume rendering of the target," as recited in independent claim 1. To demonstrate that Tolkowsky discloses these limitations, it will be helpful to clarify how the features of Tolkowsky correspond to the elements of the claimed invention. The “first image data of the surgical site” is represented by the pre-procedure images of Tolkowsky ("Acquiring images from one or more sources. Typically, but not always, the images are pre-procedure." Tolkowsky: [0089]). Furthermore, the identified structure and identified target are represented by the “tree-like luminal structures designated for imaging with a pre-procedure imaging device” and “target lesion situation in the periphery of the lungs,” respectively. Therefore, the “three-dimensional (3D) model of the surgical site based on the first image data and the identified structure and target” is represented by the virtual image of the lumen that is made from the three-dimensional imaging data ("virtual endoscopy image of the lumen or tree-like tract from three-dimensional imaging data" Tolkowsky: [0264]). Tolkowsky continues to disclose that the three-dimensional imaging data “may be derived from any three-dimensional data (or multiple sets of two-dimensional data) generated by an imaging modality” (Tolkowsky: [0264]) and that “images typically comprise those produced by CT, CT-angiography, Gamma Camera, ultrasound, MRI, OCT, or a combination thereof. Such modalities typically provide three-dimensional imaging data of the coronary tree” (Tolkowsky: [0258]). Thus, in sum, the virtual image of the lumen or tree-like tract from three-dimensional imaging data of Tolkowsky 
	Continuing on to the “3D volume rendering of the target,” the second image data from the ultrasound sensor is represented by the images that are produced from Tolkowsky’s “second imaging device.” Tolkowsky discloses "a second imaging device configured to acquire an image of a region within the portion, while the second imaging device is disposed at a location within the portion" (Tolkowsky: [0125]) where the "second imaging device includes an intraluminal imaging device selected from the group consisting of: an intraluminal ultrasound probe" (Tolkowsky: [0145]). Based on this disclosure from Tolkowsky, the second imaging device is separate and distinct from the first imaging device, as the second imaging device is described to be an intraluminal imaging device, while the first image device is described to acquire images pre-operatively. As examples, Tolkowsky discloses that the second imaging device can be “an intraluminal ultrasound probe” (Tolkowsky: [0145]) while the first imaging device can be either CT or MRI (among others) or a combination thereof. Regarding the 3D volume rendering of the target, Tolkowsky discloses an invention that is “operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument” (Tolkowsky: [0031], {via Verard incorporated by reference}). The volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument represents the 3D volume rendering of the target. 
	To summarize, Tolkowsky discloses receiving pre-operative imaging data from an imaging device and constructing a virtual image from the three-dimensional imaging data, while also disclosing receiving intra-operative ultrasound data from an intraluminal device and rendering a volumetric, perspective image of the internal region from a point of view of the surgical instrument. 

	Applicant submits that the Office has failed to establish a prima facie case of anticipation under 35 U.S.C. § 102(a)(1) with respect to independent claim 1. Accordingly, Applicant submits that independent claim 1 is allowable over Tolkowsky under 35 U.S.C. § 102(a)(1). 


In response, Examiner respectfully submits that a prima facie case of anticipation under 35 U.S.C. 102(a)(1) with respect to independent claim 1 has been established, and accordingly, claim 1 is not allowable. 
Claims 17 and 19 are also not allowable for the same reasons described above by Examiner with respect to claim 1. Furthermore, dependent claims 2-4, 7, 8, and 12 similarly remain rejected under 35 U.S.C. 102(a)(1). 

Applicant submits that independent claim 1 is allowable over Tolkowsky, Harder, Gronningsaeter, and Verard under 35 U.S.C. § 103. Applicant further submits that claims 5, 6, 9-11, 13-16, 18, and 20 depend from one of claims 1, 17, or 19, and thus, for at least the reasons claims 1, 17, and 19 are allowable, claims 5, 6, 9-11, 13-16, 18, and 20 are likewise allowable over Tolkowsky, Harder, Gronningsaeter, and Verard under 35 U.S.C. § 103. Applicant requests reconsideration and withdrawal of the rejection of claims 5, 6, 9-11, 13-16, 18, and 20 under 35 U.S.C. § 103. 

	In response, Examiner respectfully submits that as described in the responses to the arguments above, independent claim 1, as well as independent claims 17 and 19, are not allowable over the cited prior art. Furthermore, dependent claims 5, 6, 9-11, 13-16, 18, and 20 are also not allowable over the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793